AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

  State of New York, State of California, State of                   )
Connecticut, State of Delaware, District of Columbia,                )
 State of Maine, State of New Mexico, and State of                   )
                       Oregon                                        )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 19-cv-8365-VM
                                                                     )
United States Securities and Exchange Commission;                    )
and Walter “Jay” Clayton III, in his official capacity as            )
    Chairman of the United States Securities and                     )
              Exchange Commission                                    )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Walter “Jay” Clayton III, in his official capacity as Chairman of the United States
                                           Securities and Exchange Commission
                                           c/o United States Securities and Exchange Commission
                                           100 F Street NE
                                           Washington DC 20549



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Matthew Colangelo, Chief Counsel for Federal Initiatives
                                           Office of the Attorney General of the State of New York
                                           28 Liberty Street
                                           New York, NY 10005
                                           Tel: (212) 416-6057 E-mail: matthew.colangelo@ag.ny.gov
                                           (See additional counsel listed in attachment)

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-8365-VM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
ATTACHMENT: ATTORNEYS FOR PLAINTIFFS


LETITIA JAMES
Attorney General of the State of New York

By: /s/ Matthew Colangelo
Matthew Colangelo                             Steven C. Wu
  Chief Counsel for Federal Initiatives         Deputy Solicitor General
Kevin Wallace
  Acting Chief, Investor Protection Bureau    Of Counsel
Jeffrey A. Novack
Rita Burghardt McDonough
  Assistant Attorneys General
Office of the New York State Attorney
General
28 Liberty Street
New York, NY 10005
Phone: (212) 416-6057
matthew.colangelo@ag.ny.gov

Attorneys for the State of New York


XAVIER BECERRA                                WILLIAM TONG
Attorney General of the State of California   Attorney General of Connecticut

Matthew Rodriquez                             By: /s/ Joseph J. Chambers
 Chief Assistant Attorney General             Joseph J. Chambers
Martin Goyette                                  Assistant Attorney General
 Senior Assistant Attorney General              Finance Department Head
Amy Winn*                                     Office of the Attorney General
 Supervising Deputy Attorney General          55 Elm Street
                                              P.O. Box 120
By: /s/ Nathaniel Spencer-Mork                Hartford, CT 06141
Nathaniel Spencer-Mork*                       Phone: (860) 808-5270
  Deputy Attorney General                     joseph.chambers@ct.gov
455 Golden Gate Ave. Suite 11000
San Francisco, CA 94102                       Attorneys for the State of Connecticut
Phone: (415) 510-3526
nathaniel.spencermork@doj.ca.gov

Attorneys for the State of California
KATHLEEN JENNINGS                              AARON M. FREY
Attorney General of the State of Delaware      Attorney General of Maine

By: /s/ Jillian Lazar                          By: /s/ Gregg D. Bernstein
Jillian Lazar                                  Gregg D. Bernstein*
   Director of Investor Protection               Assistant Attorney General
Marion Quirk                                   6 State House Station
   Assistant Director of Investor Protection   Augusta, Maine 04333-0006
Joseph E. Gibbs-Tabler                         Phone: (207) 626-8814
   Deputy Attorney General                     Gregg.Bernstein@maine.gov
Delaware Department of Justice
820 N. French St.                              Attorneys for Plaintiff State of Maine
Wilmington, DE 19801
Phone: (302) 577-5088
jillian.lazar@delaware.gov

Attorneys for the State of Delaware

HECTOR BALDERAS                                ELLEN F. ROSENBLUM
Attorney General of New Mexico                 Attorney General of the State of Oregon

By: /s/ Tania Maestas                          By: /s/ Brian A. de Haan
Tania Maestas                                  Brian A. de Haan
  Chief Deputy Attorney General                  Assistant Attorney General
Nicholas M. Sydow, Civil Appellate Chief       Civil Enforcement Division
408 Galisteo Street                            Oregon Department of Justice
Santa Fe, NM 87501                             100 SW Market Street
Phone: (505) 490-4060                          Portland, OR 97201
tmaestas@nmag.gov                              Phone: (971) 673-3806
                                               brian.a.dehaan@doj.state.or.us
Attorneys for the State of New Mexico
                                               Attorneys for the State of Oregon
 KARL A. RACINE
 Attorney General for the District of
 Columbia

 Kathleen Konopka
 Deputy Attorney General, Public Advocacy
 Division
 Jimmy Rock
 Assistant Deputy Attorney General, Public
 Advocacy Division

 By: /s/ Benjamin M. Wiseman
 Benjamin M. Wiseman [1005442]
 Director, Office of Consumer Protection

 By: /s/ Richard V. Rodriguez
 Richard V. Rodriguez [1014925]
 Assistant Attorney General
 Office of Consumer Protection
 Public Advocacy Division
 441 4th Street N.W., Suite 600 South
 Washington, D.C. 20001
 Phone: (202) 727-6337
 Richard.Rodriguez@dc.gov

 Attorneys for the District of Columbia

* Application for admission pro hac vice forthcoming
